—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]). The evidence is legally sufficient to support the verdict (see, People v Bleakley, 69 NY2d 490, 495). We have examined defendant’s remaining arguments and conclude that they are without merit. (Appeal from Judgment of Ontario County Court, Harvey, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Pine, J. P., Lawton, Hayes, Wisner and Boehm, JJ.